ACCEPTED
                                                                                          12-14-00324-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      7/9/2015 8:44:19 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                  NO. 12-14-00324-CR

JOSE JULIO SANCHEZ                          §       IN THE COURT OF APPEALS
                                                                 FILED IN
                                                               12th COURT OF APPEALS
Appellant                                   §                       TYLER, TEXAS
                                            §                   7/9/2015 8:44:19 PM
V.                                          §       12th   COURT OFCATHY
                                                                     APPEALSS. LUSK
                                            §                           Clerk
THE STATE OF TEXAS                          §
Appellee                                    §       TYLER, TEXAS

                     COUNSEL’S MOTION TO WITHDRAW

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Counsel, having file Appellant’s Brief finding no reversible
errors, requests that he be allowed to withdraw from this appeal, pursuant to Rule 6.5
of the Texas Rules of Appellate Procedure, and for same would show as follows:
                                           I.
Anders/Gainous Brief Filed:
      On or about 06-12-15, Counsel filed Appellant’s Brief and reported to the
appellate court the absence of reversible error.
                                           II.
Deadlines & Settings:
      To Counsel’s knowledge, there are no hearings set in this matter and there
have been no announcements of pending submission dates.
                                          III.
Client’s Address:
      Mr. Sanchez’ last known address is:
      Inmate: Jose Julio Sanchez, Cherokee County Jail,
      272 Underwood Street Rusk, Texas 75785



                              1
                                          IV.
Letter to Client:
         Counsel sent a copy of Appellant’s Brief to Appellant and explained
Appellant’s rights regarding delivery of the records in the case; his right to object to
Appellant’s Brief prepared by Counsel; and his right to submit his own Brief to this
Court.
                                           V.
Requested Relief:
         Counsel requests permission to withdraw from the representation of Appellant.
                                          VI.
Conference:

         Counsel would show that he conferred with opposing counsel and this Request

is presented as UNOPPOSED by the State.             Since forwarding a copy of the

Appellant’s Brief to Mr. Sanchez, Counsel has not been contacted by Mr. Sanchez so

Counsel submitted this Motion as OPPOSED as to Mr. Sanchez.




                               2
                                           VII.

Certificate of Compliance (TRAP, Rule 9.4 (i)(3)):

      Counsel certified that this document was prepared using WORD format and

the word-count in this documents is 414.
                                                  Sten M.        Digitally signed by Sten M. Langsjoen
                                                                 DN: cn=Sten M. Langsjoen, o, ou,

                                                  Langsjoen
                                                                 email=sten@langsjoenlaw.com, c=US
                                                                 Date: 2015.07.09 20:24:41 -05'00'
                                                  ____________________________
                                                  STEN M. LANGSJOEN
      WHEREFORE, PREMISES CONSIDERED, Counsel requests that this
Motion be granted.
                                                  Respectfully submitted,

                                                   Sten M.                    Digitally signed by Sten M. Langsjoen
                                                                              DN: cn=Sten M. Langsjoen, o, ou,

                                                   Langsjoen
                                                                              email=sten@langsjoenlaw.com, c=US
                                                                              Date: 2015.07.09 20:25:20 -05'00'
                                                  _______________________________
                                                  STEN M. LANGSJOEN
                                                  Attorney for Appellant
                                                  P.O. Box 539
                                                  Tyler, Texas 75710
                                                  Telephone: (903) 531-0171
                                                  Telefax: (903) 531-0187
                                                  TBA # 11922800




                            3
                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by
certified mail, return receipt requested, and/or by "fax" transmission and/or by
hand-delivery to District Attorney, Cherokee County, Texas, and was delivered by
certified mail, return receipt requested, and by regular mail to Inmate Jose Sanchez,
on this 10th day of July, 2015.

       I further I certify that a draft of the foregoing was delivered by certified
mail, return receipt requested, Inmate Jose Sanchez, on the 24th day of June, 2015.

                                              Sten M.          Digitally signed by Sten M. Langsjoen
                                                               DN: cn=Sten M. Langsjoen, o, ou,

                                              Langsjoen
                                                               email=sten@langsjoenlaw.com, c=US
                                                               Date: 2015.07.09 20:25:50 -05'00'
                                             ____________________________
                                             STEN M. LANGSJOEN




                             4